NEWS RELEASE 701 Ninth Street NW Washington, DC20068 www.pepcoholdings.com NYSE: POM FOR IMMEDIATE RELEASE November 3, 2008 Media Contact:Robert Dobkin 202-872-2680 Investor Contact:Donna Kinzel 302-429-3004 Pepco Holdings Reports Third-Quarter 2008 Earnings; Conference Call Scheduled Pepco Holdings, Inc. (NYSE: POM) today reported third quarter 2008 consolidated earnings of $118.8 million, or 59 cents per share, compared to $167.6 million, or 87 cents per share, in the third quarter of 2007.There were no special items in the third quarter of 2008.Excluding special items (as described below), earnings for the third quarter of 2007 would have been $129.9 million, or 68 cents per share.The weighted average number of basic shares outstanding for the third quarter of 2008 was 201.5 million compared to 193.3 million for the third quarter of 2007. The earnings decrease for the third quarter of 2008 as compared to the 2007 quarter, excluding special items, was driven by lower Power Delivery earnings due to lower kWh sales and higher operation and maintenance expenses, partially offset by the impact of the distribution base rate order issued in the District of Columbia in January 2008 and favorable income tax adjustments.Lower Pepco Energy Services earnings were due to mark-to-market losses related to economic hedges of PJM congestion risk and power, as well as lower generation output.Conectiv Energy realized higher earnings primarily due to gains from fuel hedges, higher capacity prices, higher energy marketing margins, and a mark-to-market gain related to economic coal hedges.Partially offsetting factors at Conectiv Energy were lower spark spreads, lower generation output, lower emission credit sales, and lower load as a result of mild weather. “During the third quarter, our results were adversely affected by lower sales in our Power Delivery business caused by both milder weather and lower non-weather related customer usage” said Dennis R.
